Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-31 are pending.
The prior arts submitted on March 24, 2021 and November 12, 2021 have been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-22 and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (2014/0309841).
As per claim 1, Hara et al. disclose a system which includes a sensor for obtaining information about an object in an environment (see at least figure 1, item 2, paragraphs 0006 and 0025); and one or more processing devices configured to use the information in generating or updating a map of the environment (see at least figures 2, step S16, figure 8, paragraphs 0037, 0038, 0055 and 0056), the map comprising the object and landmarks in the environment (see at least the abstract, figures 3, 6, 7, 9; paragraphs 0003, 0024, 0029), the map comprising a static score associated with the object, the static score representing a likelihood that the object will remain immobile within the environment, the likelihood being between certain immobility and certain mobility (see at least figure 8, paragraphs 0047, 0048, 0055-0064).
As per claim 2, Hara et al. disclose that the one or more processing devices are configured to use the map to plan a route through the environment based, at least in part, on the static score (see at least figures 1, 2; paragraphs 0032 and 0061).
As per claims 3 and 4, Hara et al. disclose the limitations of these claims in at least paragraphs 0047-0049 and 0055-0064.
As per claims 5-22, Hara et al. disclose the limitations of these claims in at least figures 1-4, 6-9; paragraphs 0024-0032, --47-0049, 0055-0064.
As per claim 26, Hara et al. disclose that at least one of the multiple sensors is mounted in the environment and not on the autonomous vehicle (see at least paragraphs 0002 and 0003).
As per claim 27, Hara et al. disclose that an autonomous vehicle configured to perform localization when traveling through the environment based, at least in part, on the static score; the autonomous vehicle being a first autonomous vehicle; and wherein at least one of the multiple sensors is mounted on a second autonomous vehicle that is different from the first autonomous vehicle (see at least figure 10 and paragraphs 0066-0068).
As per claims 28 and 29, Hara et al. disclose the limitations of these claims in at least figure 8, paragraphs 0047, 0048, 0055-0064.
With respect to claims 30 and 31, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. as applied to the claims above, and further in view of Munich et al. (2016/0147230).
Hara et al. disclose the claimed invention as discussed above except for the sensor comprise multiple sensors includes a light detection and ranging (LIDAR) sensor to detect first data representing the boundaries; and a camera to detect second data representing the object, the information comprising the second data.  However, such system with multiple sensors are taught in at least paragraphs 0067-0079 and 0089 of the Munich et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of the Munich et al. into the system of Hara et al. in order to provide more accurately the detection of the obstacles in order to update the map information.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Wong et al. (2014/0074342), Pack et al. (2015/0212521), Nakano et al. (2016/0062361) and Romanov et al. (2016/0144511). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
June 2, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661